Citation Nr: 0819208	
Decision Date: 06/11/08    Archive Date: 06/18/08

DOCKET NO.  05-31 298	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Barone, Associate Counsel


INTRODUCTION

The veteran had two distinct periods of active military 
service.  He had active duty service from September 1954 to 
September 1956, and he had active duty service from May 1958 
to June 1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  That rating decision, in part, 
denied entitlement to service connection for PTSD.

In November 2007, a hearing was held before Mark W. 
Greenstreet who was the Veterans Law Judge designated by the 
Chairman to conduct that hearing, pursuant to 38 U.S.C.A. 
§ 7107(b)(c) (West 2002).  A copy of the transcript of that 
hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

A February 2007 VA examination report, authored as part of an 
examination conducted for the purpose of evaluating the 
veteran's psychiatric symptoms in connection with his claim 
on appeal, did not diagnose the veteran with PTSD.  As noted 
by the veteran's representative at the November 2007 hearing, 
the February 2007 report reveals that the authoring examiner 
was an M.D., but did not clarify specifically what 
credentials qualified the examiner as a specialist most 
appropriate to competently evaluate the veteran's claimed 
PTSD.

Moreover, at his November 2007 hearing, the veteran offered 
credible testimony explaining that the February 2007 VA 
examination was conducted by a person that he felt 
uncomfortable communicating with.  As a result, an accurate 
assessment of his psychological state was not possible.  In 
light of the veteran's testimony, and in light of the 
especially sensitive nature of clinically evaluating this 
psychiatric pathology, the Board believes that it is most 
appropriate to provide the veteran with the opportunity for 
another VA psychiatric examination conducted by a different 
examiner.

The United States Court of Appeals for Veterans Claims 
(Court) has held that, when the medical evidence is 
inadequate, VA must supplement the record by seeking an 
advisory opinion or ordering another medical examination.  
Colvin v. Derwinski, 1 Vet. App. 171 (1991) and Hatlestad v. 
Derwinski, 3 Vet. App. 213 (1992).

In this case, where the RO has already deemed it necessary to 
afford the veteran a VA psychiatric examination, and it 
appears that the examination may not have been adequate to 
accurately evaluate the veteran, the Board believes it is 
most appropriate to provide the veteran with a new VA 
psychiatric examination.

Additionally, the veteran's February 2007 hearing testimony 
provided some new information with respect to stressors; in 
particular, the veteran described events during service in 
Vietnam including witnessing a helicopter crash, repeatedly 
being near incoming 122 millimeter rocket fire, and 
interrogating gravely wounded enemy combatants.  Appropriate 
action should be taken to attempt to verify any claimed 
stressor events the veteran can identify with sufficient 
specificity.

Finally, during the pendency of this appeal, on March 3, 
2006, the Court issued a decision in the consolidated appeal 
of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  Additionally, this notice must include 
notification that a disability rating and an effective date 
for the award of benefits will be assigned if the benefits 
are awarded.  Id. at 488.  As this claim is being remanded 
for other reasons, the Board finds it reasonable to give 
additional notice to expressly comply with the 
Dingess/Hartman decision.

Accordingly, the case is REMANDED for the following actions:

1.  The RO should review the record and 
take any necessary action to ensure 
compliance with all VCAA notice and 
assistance requirements.  The veteran 
should be furnished with an appropriate 
VCAA letter in accordance with the 
guidance of the recent Dingess/Hartman 
decision that VCAA notice requirements 
apply to all five elements of a service 
connection claim.

2.  The RO should review the c-file and 
prepare a summary of all the claimed 
stressors.  The veteran or his 
representative should be contacted to 
solicit any needed clarifications.  
Specifically, the RO should undertake any 
necessary development to attempt to verify 
the veteran's claims of witnessing a 
helicopter crash in Vietnam, being near 
hostile incoming rocket fire in Vietnam, 
or any other claimed stressor the veteran 
can identify with sufficient specificity 
to support a verification attempt.  This 
verification may include forwarding the 
summary of stressors and all associated 
documents to the appropriate service 
department organization.  Specifically, 
the veteran's claimed stressors during his 
Army service should be verified by the U. 
S. Army and Joint Services Records 
Research Center (JSRRC).

3.  The veteran should be scheduled for a 
new psychiatric examination by an 
appropriate specialist to evaluate whether 
he currently suffers from PTSD.  This 
examination should be conducted by a 
different examiner than the Dr. E.L. who 
conducted the February 2007 VA 
examination.  The examiner must be 
informed of the veteran's claimed 
stressors and of any stressor or stressors 
which may have been verified.  The 
examiner should specifically identity his 
or her credentials as an appropriate 
specialist to evaluate a claimed PTSD 
pathology.  The claims folder must be made 
available to the examiner in conjunction 
with the examination.  The examination 
report should include a detailed account 
of all psychiatric pathology found to be 
present.  If there are different 
psychiatric disorders than PTSD, the 
examiner should reconcile the diagnoses.  
If a diagnosis of PTSD is appropriate, the 
examiner should specify what stressor-
events are associated with the diagnosis.  
Any psychological testing which the 
examiner feels would be helpful should be 
accomplished.

4.  Following the above, the RO should 
readjudicate the veteran's claims for 
service connection.  If the benefit sought 
on appeal remains denied, a Supplemental 
Statement of the Case should be issued, 
and the veteran and his representative 
should be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


_________________________________________________
Mark W. Greenstreet
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



